Citation Nr: 1615993	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-26 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an enlarged prostate. 

2. Entitlement to service connection for hypertension. 
 
3. Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1955 to April 1959 and from August 1966 to July 1968.  The Veteran served in Vietnam from September 1967 to June 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in November 2013.

These claims were remanded by the Board in December 2013 for further development.  Specifically, the Board directed the RO to obtain outstanding treatment records from VA health care facilities in Texas and Oklahoma dating back to 1980.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The evidence does not establish a link between the Veteran's enlarged prostate and his active duty service, to include his presumed exposure to Agent Orange.


CONCLUSION OF LAW

1. The criteria for service connection for an enlarged prostate are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for special monthly compensation for loss of use of a creative organ, associated with the enlarged prostate, are not met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran contends he has an enlarged prostate, a condition also known as benign prostatic hypertrophy (BPH), as a result of Agent Orange exposure in Vietnam.  As stated above, the Veteran served in-country in Vietnam from September 1967 to June 1968.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For certain chronic disorders, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  However, an enlarged prostate is not one of the included conditions of 38 C.F.R. § 3.309(a); therefore this presumption is not applicable to the Veteran's claim.  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  As the Veteran has confirmed service in Vietnam, his exposure to Agent Orange is presumed.  

Importantly, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  While prostate cancer is a condition that is afforded this presumption, an enlarged prostate is not.  However, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran and his representative contend that the Veteran's presumed exposure to herbicides while in Vietnam has resulted in his enlarged prostate.  In a November 2013 brief, the Veteran's attorney argued that "he was in areas where herbicides were sprayed-and stayed there."  At his November 2013 Board hearing, the Veteran stated he was "probably" five miles away from where herbicides were being sprayed; he further stated that he actually viewed planes spraying a substance flying at a distance.  

There is no question that the Veteran has an enlarged prostate.  This is documented in the medical evidence of record.  He claims that he was first diagnosed at some point in the 1980s at the Bonham VA Medical Center (VAMC).  Records from this period do not exist, but the Board finds his testimony on his initial diagnosis as competent and credible.  

In support of his claim, the Veteran submitted an article entitled "Serum Dioxin, Testosterone, and Subsequent Risk of Benign Prostatic Hyperplasia: A Prospective Cohort Study of Air Force Veterans."  The article details a study performed on certain Air Force Veterans who participated in Operation Ranch Hand during the Vietnam War.  Operation Ranch Hand involved the spraying of herbicide agents in Vietnam, including Agent Orange, which contains dioxin.  The study sought to assess the effect of tetrachlorodibenzo-p-dioxin (TCDD) on the risk of development of BPH.  The methodology involved comparing medical records of Operation Ranch Hand veterans who had actually sprayed herbicides to a control group.  The study concluded that the risk of BPH actually decreased with increasing TCDD exposure amongst the general population; however, it also found that the risk of BPH may increase at higher doses of TCDD, as the Operation Ranch Hand veterans with the highest exposure rates had a higher incidence of BPH.  

The Veteran's attorney argues:

This research supports the premise that [the Veteran's] individual exposure to herbicides may be the cause of his BPH, especially if his serum concentration of dioxin is in the same range as that of the test subjects that were Ranch Hand "sprayers." 

She further states that the article is relevant because the Veteran was near areas where herbicides were used and while he is not a "sprayer" he is a "sprayee."  

The Board disagrees with this argument.  While the submitted study does conclude that there "may" be an association with high dosages of TCDD and BPH, there are differences between the study participants and the Veteran in terms of actual exposure to herbicides.  The participants in the study were Air Force veterans who participated in Operation Ranch Hand and the actual spraying of herbicide agents over Vietnam.  The Veteran served in the Navy during his time in Vietnam.  He did not spray herbicides and in fact, has not alleged any direct contact with herbicides.  He has stated that he saw planes spraying a substance that he speculated was an herbicide agent approximately five miles away from his location.  He even stated that the spraying "wasn't on" him.  Thus, the Board finds this comparison unpersuasive.  Based upon the evidence of record, there is no way to determine what dosage level, if any, of dioxins the Veteran was exposed to while he was in Vietnam.  To do so, as the Veteran's attorney is doing in her brief, is entirely speculative.  

Furthermore, the submitted study does not establish a cause-and-effect relationship between herbicide exposure and BPH.  Instead, it concludes that the risk of BPH "may" increase with higher dosages of TCDD exposure.  To suggest that the results of this study support the conclusion that the Veteran's enlarged prostate is the result of presumed Agent Orange exposure is a leap the Board is not prepared to take.  The study is general in nature, does not provide probative evidence regarding this specific Veteran, and provides a speculative conclusion concerning people with BPH and confirmed exposure to high dosages of TCDD: that it may be possible that the two are related.  It does not address this Veteran's specific case of BPH or his pertinent treatment history.  Indeed, VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332  (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences  Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924  (Aug. 10, 2012).  As such, the Board affords this study little to no probative weight here.  

The Veteran does not have the medical training and knowledge to provide an opinion regarding the etiology of his enlarged prostate.  As there is no probative evidence that establishes a link between his enlarged prostate and any in-service herbicide exposure, the preponderance of the evidence is against the Veteran's claim.  Therefore the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Special Monthly Compensation

The Veteran claimed special monthly compensation for the loss of use of a creative organ.  Specifically, he has alleged that his enlarged prostate condition has resulted in impotence.  

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), special monthly compensation may be paid for loss of use of a creative organ as a result of a service-connected disability.  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  The General Counsel has opined that special monthly compensation is awarded for either anatomical loss or loss of use of a creative organ.  This opinion indicates that "the purpose" of special monthly compensation for loss or loss of use of a creative organ "is to account for psychological factors as well as the loss of physical integrity."  VAOPGCPREC 93-90; VAOPGCPREC 5-89.

Here, however, the Board has already denied his claim for service connection for an enlarged prostate.  As such, the Veteran is not warranted special monthly compensation for any associated loss of use of a creative organ and the claim is denied.  38 U.S.C.A. § 1114(k) (West 2014), 38 C.F.R. § 3.350(a) (2015).

III. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with proper notice regarding his service connection claim in January 2011.  It provided him with further notice covering presumed Agent Orange exposure in July 2012.  

Regarding the duty to assist, the RO has obtained the Veteran's STRs from his first period of active duty service as a Marine from May 1955 to April 1959 and added them to the claims folder.  A formal finding on the unavailability of his STRs from his second period of active duty service in the Navy from August 1966 to July 1968 was generated in August 2006.  The letter stated that further attempts to locate these records would be futile based upon the information provided up to that time.  The RO asked the Veteran for an alternative source for these records, but he did not respond.  

The RO also obtained all VA treatment records and added them to the claims file.  As stated above, the Veteran's claims were remanded by the Board in December 2013 so that the necessary attempts could be made to obtain all outstanding VA treatment records starting in 1980.  As a result, the claims file now has treatment records from medical facilities in Oklahoma City, San Antonio, and Dallas/Bonham.  The VA Texas Valley Costal Bend health system responded with a letter indicating that it did not have any records pertaining to the Veteran in its possession.  The letter further stated that this particular facility had separated from the South Texas Health Care System in June 2011 and that another request for additional records prior to this date should be placed with that facility.  However, the Veteran has not alleged treatment at the South Texas Health Care System.  Even if he had, the claim being decided above rests solely on the establishment of a nexus between his enlarged prostate, the existence of which is not in doubt, and herbicide exposure in Vietnam in the 1960s.  There is no indication that there is any outstanding evidence that comments on this possibility, including at any VA facility.  Thus, any deficiency in VA's duty to assist in the obtainment of VA treatment records is not prejudicial here.  Additionally, the Board finds that there was at least substantial compliance with the December 2013 remand directives.

Next, with regard to whether the Veteran's diagnosed enlarged prostate is directly related to active service, to include herbicide exposure, VA has not afforded the Veteran a medical opinion that addresses this issue.  The Board finds that VA does not have a duty to provide this opinion.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the only evidence submitted in support of the Veteran's claim is a study that suggests there may be a relationship between the development of an enlarged prostate and a high level of dioxin exposure based upon a study of Air Force veterans who actually sprayed herbicides as part of Operation Ranch Hand.  Here, while the Veteran did serve in Vietnam and is thus presumed to have been exposed to herbicides, he was not in the Air Force and alleges no direct contact with herbicides beyond seeing a substance sprayed at an estimated five miles away.  There is no evidence in the claims file that indicates the amount of dioxin he was exposed to in Vietnam.  As the argument advanced is purely speculative and there is no medical evidence indicating that the Veteran's enlarged prostate is related to service, a VA examination or opinion for the claimed prostate disability is not necessary.  See McLendon, 20 Vet. App. at 83. 

Moreover, in the December 2013 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Neither the Veteran nor his attorney has identified any additional evidence relevant to the claims adjudicated herein.  Hence, no further notice or assistance was required in order for the Board to perform the above appellate review without prejudice to the Veteran.  


ORDER

Entitlement to service connection for an enlarged prostate is denied.

Entitlement to special monthly compensation for loss of use of a creative organ is denied.  



REMAND

The Veteran alleges that hypertension is related to his active duty service.  Although his principle contention is that hypertension is a result of the stress of serving in Vietnam, he has also asserted that the disorder began during service - service which included exposure to herbicides while serving in the Republic of Vietnam.

Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e); see also 68 Fed. Reg. at 630.  However, the National Academy of Sciences (NAS) has concluded that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  See also, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).

As the Veteran has not been afforded a VA examination or etiological opinion for his hypertension and given the NAS updates, he should be provided an examination upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and add them to the claims file. 

2. Then, schedule the Veteran a VA examination for his hypertension.  The claims file, including a copy of this remand, must be reviewed and indication made that such review occurred.  

The examiner is reminded that the Veteran served on active duty service from May 1955 to April 1959 and from August 1966 to July 1968.  While the service treatment records from the first period of this service are contained in the claims file, those from the second period of service are not.  However, it has been confirmed that the Veteran served in-country in Vietnam; therefore exposure to Agent Orange is presumed.  

The examiner is asked to respond to the following: 

Is it at least likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to his active duty service, to include as a result of presumed in-service Agent Orange exposure?  Why do you say so? 

Alternatively, is there any evidence to suggest that hypertension began within one year of either discharge in April 1959 or July 1968?

In answering the above, the examiner must directly address the NAS report titled Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012.  Specifically, the examiner should discuss how the report applies to the specific nature of the Veteran's exposure, the course of his hypertension, and any post-service risk factors.

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

3. After completing all indicated development, readjudicate the claim of service connection for hypertension in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


